Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Reasons of Allowance	

The Status of Claims:
Claims 1-3, 5-16 and 24-25 are pending. 
Claims 1-3, 5-16 and 24-25 are allowed. 
I. The following is an examiner's statement of reasons for allowance:
 
The rejection of Claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the cancellation of the claim 17.
The rejection of Claims 1-3, 5-8,10-19, and 23 under 35 U.S.C. 103 as being unpatentable over Mehrling et al (WO 2015/181156 A1) in view Wikipedia(Triple-negative breast cancer, Feb. 2017, p.1-7) and Tutt et al.(Oral poly(ADP-ribose) polymerase inhibitor olaparib in patients with BRCAl or BRCA2 mutations and advanced breast cancer: a proof-of-concept trial. Lancet. Jul. 24, 2010;376(9737):235-44) is withdrawn due to the modification and cancelation of the claims and applicant’s convincing arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.

	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        9/03/2021